Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

RESPONSE TO APPLICANT’S AMENDMENT

1.  Applicant's amendment filed on 03/10/21 is acknowledged.

2. This application is in condition for allowance except for the presence of claims 119, 122, 125 directed to nonelected  invention without traverse. Accordingly, claims 119, 122, 125 have  been canceled.


3. Claims 96-118,120,121,123 and 124  are  pending and allowed.





EXAMINER'S AMENDMENT

4.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

In the Claims:

5.  Claims 119, 122, 125 have  been  canceled.



REASONS FOR ALLOWANCE

6. The following is an Examiner's Statement of Reasons for Allowance: 


The previous  rejection of  record, mailed on 12/07/20  is hereby withdrawn in view of: 

(i) The Examiner’s Amendment set forth supra;
 
(ii) Applicant’s amendment filed 03/10/21;


(iii) Applicant’s submission  filed on 10/25/11 in the parent case 12/434,533, now Patent 8,163,551. Said   submission  provided evidences and convincing arguments   that  none of the prior art references teaches or suggests fucose analog having the structural limitation of formulae I and II as instantly claimed.


7.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



8. The prior art does not teach or suggest a population of humanized anti-CD70 antibodies  comprising a fucose analog having the structural limitation of formulae I and II as instantly claimed.



9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/ 272-0840  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Kolker   can be reached on 571/ 272-3181 .  

The fax number for the organization where this application or proceeding is assigned is 571-273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644